﻿Uganda joins other
delegations in congratulating Mr. Jeremić on his
election as President of this body. My delegation has full
confidence in his ability to steer our deliberations, and
he can count on our support. I also wish to commend
Mr. Nassir Abdulaziz Al-Nasser for his effective
leadership during the last session.
The international community has made significant
progress in reducing conflicts around the world over
the two decades since the end of the Cold War and
the eventual freedom of South Africa from apartheid.
However, we still face challenges arising from conflicts
that take a heavy toll on nations and people around the
world. The theme for this session’s debate is therefore
timely and pertinent. We are again seeing an increase
in conflicts brought about by unconstitutional changes
of Governments, disputed elections, social tensions,
extremist ideologies and territorial or border disputes,
among other causes. We must redouble our efforts to
resolve conflicts and disputes through peaceful means
and in conformity with justice and international law, as
enshrined in the Charter of the United Nations.
From Uganda’s experience over the years, conflicts
are best handled, first and foremost, by the political
actors and citizens of the countries in question,
following democratic principles and guided by the
principle of equality of all persons before the law. In
cases where national actors for some reason cannot
resolve the problem, then subregional organizations
should step in. In the case of Africa those include the East
African Community, the Intergovernmental Authority
on Development, the International Conference on the
Great Lakes Region (ICGLR), the Southern African
Development Community, the Economic Community
of West African States and others. The United Nations
and the international community would then provide
the necessary support to subregional and regional
initiatives.
Our recent achievements in the peace processes in
Burundi, the Sudan, South Sudan and Somalia, among
others, attest to the progress we can achieve by working
together. The advantages of such an approach include
the use of local actors who have more discerning
knowledge of the problems and those in close proximity
and with a greater stake in getting the problems
resolved. In addition, there is the international support and legitimacy that the United Nations provides. The
current ICGLR initiative on the situation in the east
of the Democratic Republic of the Congo is based on
such experience. We call upon the Security Council
and the international community to give the necessary
support to the decisions of the ICGLR summit held in
Kampala on 8 September. That regional initiative is
aimed at addressing the root causes of the conflict in
eastern Congo, deploying a neutral international force
and responding to the humanitarian crisis.
Our preference for home-grown solutions is
premised on the realization that external influences
or interventions do not necessarily offer sustainable
solutions for the resolution of conflicts. On the contrary,
external interventions often contribute to a cycle of
destabilizing tendencies — which is why we are still
grappling with situations like the one in eastern Congo.
The African Union (AU) has shown strong political
will to resolve conflicts on the continent peacefully and
to contribute to the maintenance of international peace
and security. We call upon our partners to support the
dispute resolution mechanisms, as well as the peace and
security efforts of the AU and subregional organizations.
Uganda’s participation in and contribution to conflict
resolution in our subregion, on the African continent
and on the international scene are guided by that
approach, which has proved to be largely successful in
resolving conflicts and wars.
Regional initiatives need to be complemented by
international support, including assisting countries
emerging from conflict to build the requisite capacities
for the consolidation of peace. It is also important that
such support include provision of immediate post-
conflict humanitarian assistance and material input
for reconstruction and development. We welcome the
continuing deepening of cooperation between the United
Nations and regional and subregional organizations
in the resolution of conflicts and the maintenance of
peace and security. This positive trend should continue,
and every effort should be made to avoid repeating the
mistakes of the past.
Uganda strongly believes that conflicts that might
arise between and within countries should be resolved
through dialogue among all the parties concerned. In
the recent past we have witnessed regrettable instances
in which peace initiatives have been frustrated through
the intransigence of the parties, with support from some
members of the international community. That can only be a recipe for long-term turmoil and instability in the
affected countries and neighbouring regions.
In our view, in situations of armed conflict the
first priority should be securing a verifiable ceasefire,
followed by a political process involving an all-inclusive
dialogue without preconditions. It is up to the parties,
with the assistance of a mediator or facilitator, to reach
a settlement that addresses their interests.
There is no doubt that resolving conflicts requires
identifying and addressing their underlying causes,
which include social, political and economic factors
that are often deeply entrenched and interwoven. In
seeking to resolve any conflict, national, regional and
international actors need to adopt approaches that take
into account the following complexities.
First, it is important to address the substantive issues
that give rise to conflicts in the first place, such as lack
of access to or inequitable distribution of resources,
social or political exclusion and other grievances.
The linkage between development and security in
peacebuilding is now widely recognized, and once
conflicts are resolved, the affected communities need
peace dividends in terms of delivery of basic services
such as health and education as well as opportunities
for employment.
Secondly, efforts should be made to defuse the fear,
hatred and other negative emotions that make conflicts
intractable and often violent. We must collectively
speak out against intolerance and extremism in order
to advance mutual respect and understanding of the
values and beliefs of others. Uganda condemns all acts
of terrorism and violence. We strongly condemn the
recent spate of violence and attacks, including targeting
diplomatic missions of the United States and other
Member States.
Thirdly, political leaders and all actors need
to forge national reconciliation, including through
transitional justice mechanisms, as well as establishing
truth and reconciliation mechanisms, which play a key
role in promoting durable peace. We would also like
to reiterate the need to increase the role of women and
youth in the peaceful settlement of disputes, given the
significant contribution they can make.
On the Israeli-Palestinian question, Uganda
continues to call upon both parties to negotiate and
reach a peaceful settlement based on a two-State
solution, with a Palestinian State living side by side
with Israel in peace, security and mutual recognition.

Finally, we affirm our commitment to the peaceful
settlement of conflicts and to fostering international
cooperation based on the principles of sovereign
equality, justice and adherence to international law.